DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Final Rejection
Applicant's arguments filed 9/30/2022 have been fully considered but they are not persuasive for reasons detailed below.

The prior art rejections are maintained or modified as follows:
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Prinz (US 2017/0097305) in view of Voigt et al. (“Voigt”)(US 2008/0001104), Timmis et al. (“Timmis”)(US 2004/0072143) and Jacobs et al. (“Jacobs”)(US 2016/0085940).
Prinz (fig. 1-3) teaches a robotic inspection platform and method comprising
 (re: certain elements of claim 1) a robotic arm comprising an end effector and a plurality of articulable segments (fig. 2, 3 showing grippers 3, 5, 7, 9; para. 12, 22-27 teaching that supporting structure of grippers allows rotation and articulation of grippers to move end effectors into multiple orientations);
 an imaging system comprising an imager (fig. 2 and para. 10, 11, 24 and 25 teaching imaging system including multiple lighting elements and camera sensors 35, 37); and
 a controller configured to cause the robotic arm to retrieve, using the end effector, a container (fig. 1 and para. 10, 12, 15, 21-31 teaching handling and evaluation modules that cause gripper to load containers from loading station 30 and then articulate containers to multiple orientations at different test stations—such as 31, 33, 34, wherein evaluation system uses data generated by imaging system to sort containers to output station 34 if free from defects—i.e., detection of dirt within container—or to conveyor 41 if defective);
 cause the robotic arm to manipulate the container using the end effector, such that the container is sequentially placed in a plurality of orientations while the container is in view of the imager (Id.),
 cause the imager to capture a plurality of images, with each of the plurality of images being captured while the container is in a respective one of the plurality of orientations (Id.),
determine one or more attributes of the sample within the container, by analyzing the plurality of images using a pattern recognition model (Id. with para. 31 teaching that image analysis can be performed by “using reference picture showing contamination-free containers and permitting a calibration” of the imaging system, thus Examiner regards comparison with a reference image as “pattern recognition”),
 determine, based on the one or more attributes of the sample (Id.),
whether the sample satisfies one or more criteria, and based on whether the sample satisfies the one or more criteria, either 
(i) cause the robotic arm to place the container in an area reserved for rejected samples, or
 (ii) cause the robotic arm to place the container in an area reserved for samples that have not been rejected (Id.);
 (re: claim 4) wherein the controller is configured to distinguish between different types of objects by analyzing the plurality of images using the pattern recognition model (para. 31);
(re: claim 5) wherein the different types of objects include bubbles and particles (para. 12 teaching that system may distinguish between contaminants and bubbles);
(re: claim 6) wherein the different types of objects include one or both of (i) specific types of bubbles and (ii) specific types of particles (Id.);
(re: claim 7) wherein the one or more criteria include at least one criterion dependent upon object type (para. 10, 11, 29 teaching analysis of different container and particles types);
(re: claim 8) wherein the plurality of orientations includes a plurality of rotations about a longitudinal axis of the container (fig. 1, 2).
(re: claims 12-20) The claimed method steps are performed in the normal operation of the combined system described below.

Prinz as set forth above teaches all that is claimed except for expressly teaching
(re: certain elements of claim 1)  wherein determining includes one or more attributes of the container and the sample within the container;
(re: claims 2, 13, 19)  wherein the controller is configured to determine the one or more attributes of the container and the sample by analyzing the plurality of images using a machine learning model, the machine learning model being trained to classify container and/or sample attributes;
(re: claims 3, 14, 20) wherein the controller is configured to facilitate training of the machine learning model at least by: 
causing the robotic arm to sequentially retrieve, using the end effector, a plurality of training containers; and
 for each of the plurality of training containers that is retrieved, 
(i) causing the robotic arm to manipulate the training container using the end effector such that the training container is sequentially placed in the plurality of orientations while the training container is in view of the imager,
 (ii) causing the imager to capture a respective plurality of training images, with each of the respective plurality of training images being captured while the training container is in a respective one of the plurality of orientations, and
 (iii) causing the respective plurality of images to be presented to a user via a display to facilitate manual labeling of attributes for the training container and/or a sample within the training container.
Here, it is noted that Prinz already teaches that a variety of image recognition and analysis methods may be implemented to process a series of images—including the use of reference pictures and a calibration of the image system (supra).
Timmis further teaches that it is well-known in the sorting arts to implement pattern recognition and machine learning models—with training modes—when processing multiple images of an object as these tools allow more precise processing of vast amounts of image data and thus greatly improve the efficiency of an image sorting system (para. 10-12, 33 teaching use of predictive classification algorithms, including pattern recognition and machine learning components, that use multi-viewpoint images; para. 35 teaching that algorithms may utilize a training set of multiple images).
Jacobs also teaches that it is well-known to implement pattern recognition models and user input during calibration to improve the accuracy and efficiency of an image sorting system (para. 31-34, 84-87 teaching multi-point image analysis with user verification as well as comparison to database).
Voigt teaches it is well-known in the sorting arts to apply these types of image analysis techniques to analyze both the sample and the container holding the sample to provide a more thorough analysis (fig. 2, 5 and 6, para. 1, 9-21, 55-56, 67 teaching rotation of containers to allow processing of multiple images taken from multiple orientations with multiple cameras, wherein plurality of images improves determination of faults in sample and with container).

It would thus be obvious to one with ordinary skill in the art to modify the base reference with these prior art teachings to arrive at the claimed invention.  The rationale for this obviousness determination can be found in the prior art itself as cited above and from an analysis of the prior art teachings that demonstrates that the modification to arrive at the claimed invention would merely involve the substitution/addition of well-known elements with no change in their respective functions.  Moreover, the use of prior art elements according to their known functions is a predictable variation that would yield predictable results (e.g., benefit produced by known function), and thus cannot be regarded as a non-obvious modification when the modification is already commonly implemented in the relevant prior art.  See also MPEP 2143.I (teaching that simple substitution of one known element for another to obtain predictable results is known to one with ordinary skill in the art); 2144.06, 2144.07 (teaching as obvious the use of art recognized equivalences).  Further, the prior art discussed and cited demonstrates the level of sophistication of one with ordinary skill in the art and that these modifications are predictable variations that would be within this skill level.   Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the invention of Prinz for the reasons set forth above.

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Prinz, Voigt, Timmis and Jacobs (“Prinz et al.”) as applied to the claims above, and further in view of what is well known in the art.
 	Prinz et al. as set forth above teach all that is claimed except for expressly teaching
(re: claim 9) the area reserved for rejected containers and/or samples is a bin;
(re: claim 10) wherein the controller is configured to cause the robotic arm to retrieve the container from a plate;
(re: claim 11) wherein the area reserved for containers and/or samples that have not been rejected is an area within the plate.
These features, however, are well-known in the sorting arts and Examiner takes Official Notice of such.  It would thus be obvious to one with ordinary skill in the art to modify the combination of references with these prior art teachings to arrive at the claimed invention as these modifications—the use of a plate in an input/output zone—are already well-known and commonly implanted in the separating arts.  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the invention of Prinz et al. for the reasons set forth above.

Response to Arguments
Applicant’s arguments that the prior art fails to teach the amended claim features are unpersuasive in view of the reformulated prior art rejection set forth above.  In particular, Voigt expressly teaches applying the claimed image analysis techniques to both the container and the sample within the container.   Consequently, as a reasonable interpretation of the prior art renders Applicant’s claims obvious, the claims stand rejected.

Examiner has maintained the prior art rejections, statutory rejections and drawing objections as previously stated and as modified above.  Applicant's amendment necessitated any new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Conclusion
Any references not explicitly discussed but made of record during the prosecution of the instant application are considered helpful in understanding and establishing the state of the prior art and are thus relevant to the prosecution of the instant application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C RODRIGUEZ whose telephone number is 571-272-3692 (M-F, 9 am – 6 pm, PST).  The Supervisory Examiner is MICHAEL MCCULLOUGH, 571-272-7805.  The Official fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
The examiner’s UNOFFICIAL Personal fax number is 571-273-3692. 
Alternatively, to contact the examiner, send an E-mail communication to Joseph.Rodriguez@uspto.gov.  Such E-mail communication should be in accordance with provisions of the MPEP (see e.g., 502.03 & 713.04; see also Patent Internet Usage Policy Article 5).  E-mail communication must begin with a statement authorizing the E-mail communication and acknowledging that such communication is not secure and may be made of record.  Please note that any communications with regards to the merits of an application will be made of record.  A suggested format for such authorization is as follows: "Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file”. 
Information regarding the status of an application may also be obtained from the Patent Application Information Retrieval (PAIR) system.
Status information for published applications may be obtained from either Private PMR or Public PAIR. Status information for unpublished applications is available through Private PMR only.  For more information about the PAIR system, see	 http://pair-direct.uspto.gov
 Should you have questions on access to the Private PMR system, contact the Electronic Business Center (EBC) at 866-217-9197 (Toll Free). 
---
/JOSEPH C RODRIGUEZ/Primary Examiner, Art Unit 3655 
                                                                                                                                                                                                       
Jcr

------
December 19, 2022